Order entered January 29, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00141-CV

                            AMBER ETTA BUMPUS, Appellant

                                               V.

                          BRENT WADE FITZGERALD, Appellee

                          On Appeal from the 196th District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 773788

                                           ORDER
       By order dated August 22, 2013, we removed the case from submission as it appeared the

record was incomplete. Since then, a record of the temporary orders hearings and of the final

trial has been filed, and it appears the record is now complete. In accordance with our August

22nd order, we ORDER appellant to file any amended brief no later than February 26, 2014. No

extensions of time will be granted absent extraordinary circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE